Citation Nr: 1514955	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Hancock County Hospital (HCH) emergency room in Sneedville, Tennessee on February 2, 2012.   



ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 decision of Mountain Home VA Medical Center (VAMC).   


FINDINGS OF FACT

1.  The Veteran underwent treatment for severe rib pain at the HCH emergency room on February 2, 2012.

2. The symptomatology from which the Veteran was suffering on that day was of such a nature that a prudent layperson would reasonably expect the absence of immediate medical treatment to result in serious dysfunction of a body part.  

3.  The Veteran has credibly reported that a VA or federal facility was not feasibly available to provide the treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred for treatment at the Hancock County Hospital (HCH) emergency room on February 2, 2012 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran has applied for payment or reimbursement of medical expenses he incurred while receiving treatment at the HCH emergency room in Snelling, Tennessee on February 2, 2012 for severe rib pain.  As there is no indication that this condition constitutes a service-connected disability, this claim is governed by 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities. 

Generally, in order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met when there is a medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.   

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The care in question was clearly received at a hospital emergency department, the HCH emergency room.  38 C.F.R. § 17.1002(a).  Also, the Veteran's testimony has established that he had a reasonable belief that delay in seeking medical treatment for his rib pain could result in serious harm to him.  In this regard, he has indicated that on February 2, 2012, he had taken pain medication for chronic low back problems.  He subsequently rolled over while lying on the floor and felt a pop in the rib area, along with severe rib pain.  He thought that he might have broken a rib and that in turn this could potentially damage his lung.  Consequently, he went to the emergency room to get the problem checked out.  The Board finds that a prudent layperson experiencing the severe rib pain would have reasonably expected that the absence of immediate medical attention would have resulted in serious dysfunction of a bodily organ or part (i.e. the lung or rib).  Accordingly, resolving any reasonable doubt in the Veteran's favor, the treatment received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  

Regarding whether a VA facility was reasonably available, the Board notes that HCH is in Sneedville Tennessee, the town where the Veteran lives.  In contrast, the nearest VA emergency room, that of the Mountain Home VAMC, is approximately 73 miles away.  Given this extensive distance, the amount of pain the Veteran was in and his concern that a rib injury could damage his lung, the Board finds that an attempt to use the Mountain Home VA facility to provide the emergency room care on February 2, 2012, would not have been considered reasonable by a prudent layperson.  Accordingly, under the controlling regulation, a VA facility was not feasibly available to provide the treatment for the Veteran's rib pain on February 2, 2012.  38 C.F.R. § 17.1002(c).   

Further, there is no indication in the record, nor did the VAMC find, that the Veteran was not enrolled in the VA health care system with receipt of medical services within the last 24 months; that he was not financially liable for the emergency treatment; that he had coverage under a health plan contract for payment or reimbursement of any of the costs of the treatment; that the rib pain was caused by an accident or work-related injury; or that the Veteran would be eligible for payment or reimbursement of the private medical costs under 38 U.S.C.A. § 1728  
(this provision essentially applies only to emergency treatment for service-connected disabilities and the Veteran's rib is not shown to be service-connected).  38 C.F.R. § 17.1002(d-h).  Accordingly, all the applicable criteria under section 1725 are met and payment or reimbursement of the costs of the treatment received at HCH on February 2, 2012 is warranted.  Id.   


ORDER

Payment or reimbursement for medical expenses incurred at Hancock County Hospital (HCH) emergency room in Sneedville, Tennessee on February 2, 2012 is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


